Opinion filed February 28, 2019




                                        In The


        Eleventh Court of Appeals
                                     __________

                                  No. 11-19-00032-CV
                                      __________

                          IN RE CARLOS FLORES


                         Original Mandamus Proceeding


                     MEMORANDUM OPINION
      On January 30, 2019, the clerk of this court received a petition for writ of
mandamus from Carlos Flores. Upon receiving the petition, the clerk of this court
informed Flores that we were unable to file the petition until Flores remitted the $155
filing fee. The clerk requested that Flores pay the filing fee immediately. Flores
then sent a notice of appeal to this court and subsequently paid the filing fee for that
appeal—Cause No. 11-19-00033-CV. When Flores called the clerk’s office to make
sure that his filing fee had been received for his appeal, he was asked about the filing
fee for the mandamus proceeding; he informed this court that the appeal was
supposed to cancel the mandamus. Because Flores has not remitted the filing fee as
directed by this court and has informed this court that he does not wish to pursue his
petition for writ of mandamus, dismissal of this proceeding is warranted. See
TEX. R. APP. P. 5.
        Accordingly, we dismiss this mandamus proceeding.


                                                                   PER CURIAM


February 28, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2